DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in the instant application. Claims 1-10 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on April 14, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is drawn to “A deuterated azole compound or a pharmaceutically acceptable salt thereof” and R1-R12, R14 and R15 are defined to include a deuterium atom as an option. However, there is not a proviso or statement in the claim disclosing that at least one of the variables in the formula (I) must be a deuterium atom or substituted with a deuterium atom in order for the azole compound to be deuterated and this renders the claims indefinite. Appropriate correction is required. 
Also in claim 1, the definition for Y includes “non-substituted” as an option and this is confusing and renders the claims indefinite. One of ordinary skill in the art would understand “non-substituted” to mean that a hydrogen is not replaced with a substituent. This rejection can be overcome by replacing “non-substituted” in the claim with the word “absent” or something similar. 
Regarding claim 7, the phrase "i.e., compound D" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required. This rejection can be overcome, for example, by deleting the phrase “a target product, i.e.,” from the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/049196 A1 in view of US 7,517,990.
WO 2017/049196 A1 discloses polymorphic forms of compound 5, 5*, 14, and 14* (see abstract and page 2), including crystalline polymorphs therefore (see page 1 and Figures 3, 6 and 8), pharmaceutical compositions thereof (see page 12), and an application of the pharmaceutical compositions in preparing drugs for treating fungal infections (see page 12). 
WO 2017/049196 A1 does not disclose deuterated forms of the above compounds. 
However, it is well known by one of ordinary skill in the art that deuteration is a common means in the field of pharmaceuticals for improving pharmacokinetics of pharmaceutical compounds. In order to change the metabolic status of drugs, a person skilled in the art would be motivated to substitute hydrogen atoms in the known pharmaceutical compounds with deuterium atoms to obtain deuterated compounds. For example, US 7,517,990 discloses that “a compound having a heavy hydrogen 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make deuterated forms of the compounds 5, 5*, 14, and 14* disclosed in the reference and to arrive at a deuterated compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the quoted purpose and have improved pharmacokinetics. Thus, a prima facie case of obviousness has been established. 

 Claim 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/049080 A1 in view of US 7,517,990.
WO 2017/049080 A1 discloses compounds 5, 5*, 14, and 14* (see page 20), pharmaceutical compositions thereof and an application of the pharmaceutical compositions in preparing drugs for treating fungal infections (see page 27). 
WO 2017/049080 A1 does not disclose deuterated forms of the above compounds. 
However, it is well known by one of ordinary skill in the art that deuteration is a common means in the field of pharmaceuticals for improving pharmacokinetics of pharmaceutical compounds. In order to change the metabolic status of drugs, a person 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make deuterated forms of the compounds 5, 5*, 14, and 14* disclosed in the reference and to arrive at a deuterated compound of the instant claims with a reasonable expectation of success. The motivation would have been to make additional compounds could be used for the quoted purpose and have improved pharmacokinetics. Thus, a prima facie case of obviousness has been established. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626